1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for KELLY HUGHES
5

6

7

8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                ) No. 18-164 MCE
11                   Plaintiff,                   )
12
                                                  ) STIPULATION AND
            v.                                    ) ORDER MODIFYING THE SCHEDULE
13                                                ) FOR KELLY HUGHES’ PRE-SENTENCE
                                                  ) REPORT FOR A NEW SENTENCING DATE
14   KELLY HUGHES,                                ) OF AUGUST 22, 2019
15
                                                  )
                     Defendant.                   ) Judge: Hon. Morrison C. England, Jr.
16   ================================)
17
            Defendant Kelly Hughes is requesting a continuance of his sentencing hearing, which is
18

19
     presently set for May 16, 2019. AUSA James Conolly, on behalf of the United States Attorney’s

20   Office, and USPO Erica Tatum, on behalf of the United States Probation Office, have no objection to

21   the requested continuance. The parties hereby stipulate to re-set the schedule for the pre-sentence
22
     report as follows:
23
            Judgment and Sentencing Date: August 22, 2019
24

25          Reply, or Statement of Non-Opposition: August 15, 2019

26          Motion for Correction of the Presentence Report shall be filed with the Court and
            served on the Probation Officer and opposing counsel no later than: August 8, 2019
27

28          The Presentence Report shall be filed with the Court and disclosed to counsel no later



                                                    -1-
1          than: August 1, 2019
2
           Counsel's written objections to the Presentence Report shall be delivered to the
3          Probation Officer and opposing counsel no later than: July 25, 2019

4
           The proposed Presentence Report shall be disclosed to counsel no later than: July 11,
5
           2019

6
     Dated: May 7, 2019                                 Respectfully submitted,
7

8                                                       /s/ Michael D. Long
                                                        MICHAEL D. LONG
9                                                       Attorney for Kelly Hughes
10
     Dated: May 7, 2019                                 McGREGOR SCOTT
11                                                      United States Attorney

12                                                      /s/ James Conolly
13
                                                        JAMES CONOLLY
                                                        Assistant U.S. Attorney
14

15         IT IS SO ORDERED.
16
     Dated: May 8, 2019
17

18

19

20

21

22

23

24

25

26

27

28




                                                  -2-
